chrisputnamexecutivee_image1.gif [chrisputnamexecutivee_image1.gif]




chrisputnamexecutivee_image1.gif [chrisputnamexecutivee_image1.gif]




May 8, 2017


Chris Putnam




[Delivered Electronically]


Re: Executive Employment Letter


Dear Chris,


On behalf of Synchronoss Technologies, Inc. (the Company), I am pleased to
formally confirm your role on the Synchronoss Executive Team. Your title will
remain Executive Vice President, Sales, and you will report directly to the
Company’s President & COO, Bob Garcia.


Your annual base salary will remain at $340,000, and you will still be eligible
for a discretionary annual target bonus of 120% of your base salary based upon
the achievement of certain company objectives to be established and approved by
the Board of Directors or its Compensation Committee. Your compensation will be
paid in accordance with the Company’s regular payroll practices, subject to
normal payroll taxes and other applicable deductions. Your position will be
classified as exempt from the overtime and other requirements under federal and
state law.


In addition, you will be eligible to participate in the Company’s 2017 Executive
Long Term Incentive (LTI) Plan with a target value of $1.5 million. The LTI Plan
typically consists of 1/3 time-based Restricted Stock Awards (RSAs), 1/3
time-based Stock Options, and 1/3 Performance Shares based on performance
criteria established by the Board of Directors. The number of RSAs granted will
be based on the stock price as of the date of the grant, and the number of
options granted will be based on the Black Scholes value of the stock price as
of the date of the grant. All of the foregoing is subject to the approval of the
Board of Directors or its Compensation Committee. The RSAs shall vest one-third
per year. One-fourth of the Stock Options shall vest after the first year , and
1/48th every month thereafter. All of the Performance Shares shall vest upon the
approval of the Board of Directors or its Compensation Committee based upon
whether the Company has met the required performance metrics.


In addition, because you have been identified as a Tier One Executive at
Synchronoss, your employment at the Company will also be governed by the terms
and conditions of the Tier One Executive Employment Plan, a copy of which is
attached hereto.


However, please be aware that you retain the option, as does Synchronoss, of
ending your employment with Synchronoss at any time, with or without notice and
with or without cause. As such, your employment with Synchronoss is at-will and
neither this nor any other oral or written representations may be considered a
contract for any specific period of time.


We are excited about your addition to the Executive Team and look forward to
your contributions to the Synchronoss 3.0 mission. Please verify the acceptance
of your role by signing below and indicating the date on which you signed.


Should you have any questions, please do not hesitate to contact me.


Regards,


chrisputnamexecutivee_image2.gif [chrisputnamexecutivee_image2.gif]
Kevin Hunsaker
EVP & Chief Human Resources Officer










_______________________________________            ______________________
Acceptance Signature                 Date


